Citation Nr: 0518556	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  01-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel

INTRODUCTION

The veteran had active service from September 1965 to May 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision, which 
denied service connection for recurrent lumbar strain.  

A notice of disagreement was received in February 2001 and a 
statement of the case was issued in March 2001.  The appeal 
was perfected by receipt of a VA From 9 in March 2001.  

The veteran provided testimony at a personal hearing at the 
RO in April 2001.  

The Board remanded the matter for further development in 
December 2003.  The requested development has been 
accomplished and the matter has been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  There is competent medical evidence that the veteran's 
low back disorder is not attributable to service or to his 
service-connected residuals of a left knee sprain or service 
connected grade II pes planus.  

2.  Arthritis of the lumbosacral spine was not manifested in 
service or within the first post service year.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service, nor was it caused or aggravated by service 
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Direct Service Connection 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran contends that he suffered a back injury in 
service and that his current low back disorder is due to the 
in-service back injury.  

Service medical records show that in September 1967 the 
veteran was seen for strained back muscle and there is also 
an undated medical record that showed that the veteran was 
seen for back pain.  

In July 2000 when examined by a private doctor the veteran 
reported that while working as a pouch rack clerk he injured 
his back in February 1997.  The private doctor opined that 
the veteran's chronic degenerative lumbar disc disease was an 
aggravation of pre-existing arthritic changes in his lumbar 
spine because the MRI showed moderately severe arthritic 
changes consistent with long-term abnormalities there that 
pre-existed his injury.  

In February 2002 a private doctor indicated that he believed 
that the current degenerative disc disease was related to 
frequent lifting and bending while working for the post 
office.  

A January 2005 VA examiner opined that it seemed unlikely 
that a self-limited lumbar strain would cause degenerative 
changes.  It seemed more likely that many years of lifting 
and bending at his job would be the cause.  He opined that it 
was less likely as not that the degenerative disease of the 
lumbar spine was due to the self-limited back injury of 1967.  
The rationale for this opinion was that the service medical 
records only showed a self limited low back injury in 1967.  
There was no documentation of problems with the veteran's 
back until 1997, at which time he was noted to have herniated 
nucleus pulposus and degenerative changes of the lumbar 
spine.  

Since the above medical opinions do not attribute the 
veteran's current low back disorder to his in-service back 
muscle strain service connection on a direct basis is not 
warranted.

B.  Presumptive Service Connection  

A veteran may also be granted service connection for 
arthritis, although not otherwise established as incurred in 
service, if the condition was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

There is no evidence of degenerative arthritis of the back in 
service, or within the first year after service.  Post 
service medical records show that the veteran was first seen 
for back complaints in May 1997.  The impressions were lumbar 
strain and degenerative arthritis of the lumbar spine.  
Although service medical records show that the veteran was 
seen for strained back muscle there is no medical evidence of 
back complaints or treatment for nearly 24 years following 
the veteran's separation from service.  

As the above medical evidence demonstrates that the veteran's 
degenerative arthritis was not shown in service or to a 
compensable degree within one year after his separation from 
service, service connection is not warranted on a presumptive 
basis.  

C.  Secondary Service Connection  

The veteran also asserts that his current low back disorder 
is a result of his service connected left knee and feet 
disabilities.  Disability, which is proximately due to, or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a) (2004).  Likewise, service connection 
may be established where a service connected disability 
aggravates a non-service connected disability.  In those 
cases, the extent to which the non-service connected 
disability is aggravated, is compensated.  Allen v. Brown, 7 
Vet.App. 439 (1995).  

In the instant case, the veteran is service-connected for 
residuals of a left knee sprain and he is service connected 
grade II pes planus.  

In April 2001 the veteran's private treating doctor wrote 
that he did not think that the veteran's knee problem and 
gait derangement was the direct cause of the veteran's back 
problems but that it may be an aggravating factor in his back 
pain.  

However, in February 2002 a private doctor (independent 
medical examination requested by the veteran) indicated that 
flat feet could produce low back pain, but he would not say 
that it increased impairment, as far as the back was 
concerned.  This private doctor not only examined the veteran 
but also reviewed VA records and records from the veteran's 
private treating doctor.  

The January 2005 VA examiner did not find any physical 
findings to suggest abnormal weight bearing.  The examiner 
opined that it was less likely as not the veteran's back 
disability was due to (or permanently aggravated by) the left 
knee condition or bilateral foot condition.  This examiner 
not only examined the veteran, but also reviewed the claims 
file.  

The veteran's representative argues that grater probative 
value should be given to the opinion offered by the veteran's 
private treating physician, due to intimate knowledge of the 
veteran's condition.  The veteran's representative argues 
that the private treating physician's opinion was adequately 
supported by succinct rationale, and was based on an 
extensive treatment history.  However, there is no 
requirement that additional evidentiary weight be given to 
the opinion of a physician who treats a veteran.  

That is not to say that the Board will ignore the opinion of 
the veteran's treating physician.  See Sanden v. Derwinski, 2 
Vet. App. 97 (1992).  Rather, the Board simply observes that 
two of the three medical opinions addressing the question do 
not link the veteran's current low back disorder to his 
service connected residuals of a left knee sprain or service 
connected grade II pes planus.  Clearly, the preponderance of 
the evidence is, therefore, against the claim.  Accordingly, 
secondary service connection must be denied.  
 
D.  Conclusion  

Although the veteran contends that he has a current low back 
disorder, which arose during service, or as secondary to his 
service connected disabilities, as a layman, the appellant 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In summary, the weight of the credible evidence demonstrates 
that any current low back disorder began years after the 
appellant's service ended and was not caused by any incident 
of service.  A private doctor as well as the VA examiner 
attributes the veteran's current low back disorder to his 
post service employment.  As the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by letters dated in July 2002, April 2004 and January 
2005, wherein the RO essentially provided the appellant 
notice regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence had to be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to submit any evidence in their 
possession that pertained to the claim.  

During the course of this appeal, the appellant was also sent 
a rating decision in January 2001, a statement of the case in 
March 2001, and a Board remand in December 2003.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the appellant's 
claim could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  Likewise, these documents may be 
understood as communicating to the appellant the need to 
submit any relevant evidence in their possession.  Given this 
sequence reflecting proper VA process and content complying 
notice as required by law, any error in not providing notice 
prior to the rating on appeal is harmless.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, the veteran was afforded a VA 
examination.  

Thus, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case as it pertain to the 
claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Service connection for a low back disorder is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


